231 So. 2d 495 (1970)
John M. BASS, III
v.
STATE of Mississippi.
No. 45699.
Supreme Court of Mississippi.
February 9, 1970.
Rehearing Denied March 2, 1970.
Ralph O. White, Batesville, for appellant.
A.F. Summer, Atty. Gen., by Delos H. Burks, Asst. Atty. Gen., and Timmie Hancock, Special Asst. Atty. Gen., Jackson, for appellee.
ETHRIDGE, Chief Justice:
John M. Bass, III, appellant, was convicted of burglary in the Circuit Court of Panola County.
This is a sad case of a young man who along with three other companions broke into a service station in the early hours of the morning and took several cartons of cigarettes and some other items. One of them testified for the State. The defendant admitted that he was with them, driving his automobile, but denied that he aided and abetted in the burglary, although admitting he drove the young men to the station and then drove the car away after the breaking and entering had occurred. *496 The accomplice's testimony is corroborated in part by the testimony of a lady who lived in the immediate vicinity. She said that four boys came to her house in the early morning seeking permission to use a telephone. Moreover, the automobile driven by defendant was wrecked shortly after the burglary in that vicinity. We conclude that the evidence was sufficient to support the conviction.
Appellant contends that an illegal search was made of his automobile and that the testimony of the accomplice was the product of an illegal search. However, the evidence fails to show any illegal search of defendant's car. In addition, no objection was made on that ground to the accomplice's testimony. There was no error in the court granting the State an instruction that any person, acting with others in the commission of a crime and aiding and abetting therein, are responsible as principals for the offense. In fact, that theory was supported by the defendant's own testimony.
Affirmed.
RODGERS, JONES, BRADY and SMITH, JJ., concur.